Title: From Thomas Jefferson to Robert Smith, 14 August 1801
From: Jefferson, Thomas
To: Smith, Robert


Dear Sir
Monticello Aug. 14. 1801.
I recieved yesterday mr Thomas’s favor covering the list of warrants for the week, and your’s of the 7th. inst. I am very glad to learn your opinion on the question of admitting French & English prizes into our ports, & that it coincides with my own. indeed it is the opinion of every member of the administration. I consider that we are free to recieve, or to refuse the prizes of both nations, & that our best policy will be to reject both: treating them with exact equality. still I have urged to mr Madison not to permit a foreign minister to suppose that he may on the simple foundation of a newspaper paragraph call on the government to determine questions of the first interest. let it be known that a fact is authentic, & what is it’s exact character, & then we may act on real & not hypothetical ground. the real facts arising will occupy all our time. if we spend any in hypothetical discussions, we shall want time for real business.
Not knowing what precise portion of Genl. Dearborne’s business you undertake to execute, I inclose open to you a letter addressed to him. I would wish not only yourself but mr Gallatin to see the extract. you will probably think it well to seal & forward it to Genl. Dear-borne, as, before his return, he may have some opportunities of enquiry. it is necessary we should all know all the facts of this nature, & reflect on them; as we have to determine the question whether we can avoid laying them before Congress consistently with our duty. accept assurances of my sincere attachment & high consideration.
Th: Jefferson
